      Case 5:21-cr-00009-MTT-CHW Document 254 Filed 08/20/21 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF GEORGIA
                                       MACON DIVISION

UNITED STATES OF AMERICA                           :
                                                   :
        v.                                         :
                                                   :      Case No. 5:21-cr-9 (MTT)
RODRECO JONES,                                     :
                                                   :
       Defendant.                                  :
___________________________________                :

                             ORDER REVOKING PRETRIAL RELEASE

        Defendant Rodreco Jones appeared on August 20, 2021, for a hearing on a Petition for Action on

Conditions of Pretrial Release, pursuant to 18 U.S.C. § 3148. The Government established probable cause

to believe that Defendant committed the violations of State law described in the petition. The Court

further finds that there are no other conditions of that will assure that Defendant will not pose a danger to

the safety of any other person or the community.

        Accordingly, the Order Setting Conditions of Release is hereby REVOKED, and the Defendant

is committed to the custody of the Attorney General of the United States or his designated representative

for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or

serving sentences or being held in custody pending appeal. Defendant shall be afforded reasonable

opportunity for private consultation with defense counsel. On order of a court of the United States or on

request of an attorney for the Government, the person in charge of the corrections facility shall deliver

Defendant to the United States Marshal for the purpose of an appearance in connection with a court

proceeding.

        SO ORDERED, this 20th day of August, 2021.


                                                   s/ Charles H. Weigle
                                                   Charles H. Weigle
                                                   United States Magistrate Judge
